 



Exhibit 10.3
DANA CORPORATION ADDITIONAL COMPENSATION PLAN,
AS AMENDED AND RESTATED
     1. Purpose of the Plan. The Dana Corporation Additional Compensation Plan,
as amended and restated, is designed to increase the earnings of the Corporation
by providing additional incentive for selected employees in managerial or other
key positions, who, individually or as members of a group, contribute in a
substantial degree to the success of the Corporation, and who are in a position
to have a direct and significant impact on the growth and success of the
Corporation. The purpose of the Plan is also to enable the Corporation to
attract and retain such key employees.
          This Plan is further amended and restated effective as of November 1,
2007 to allow participating employees to make an election to receive a lump sum
benefit during calendar year 2008, and as of January 1, 2005 in order to comply
with the requirements imposed on deferred compensation plans by Section 409A of
the Code, as added by the American Jobs Creation Act of 2004. However, the new
restrictions set forth in Section 18 below in order to comply with Code Section
409A shall not be applicable to any Grandfathered Benefit accrued under this
Plan by December 31, 2004, and such Section 18 shall not be applicable to any
Employee whose entire benefit under this Plan consists of a Grandfathered
Benefit. By amending and restating this Plan, the Company does not intend to
assume this Plan for purposes of Section 365 of the Bankruptcy Code, 11 USC
Section 365.
     2. Administration of the Plan. The Plan shall be administered by the
Committee. The Committee shall have the power to interpret the Plan and to
decide any and all matters arising hereunder, including but not limited to the
right to remedy possible ambiguities, inconsistencies or omissions by general
rule or particular decision. In addition, any interpretations and decisions made
by the Committee shall be final, conclusive and binding upon persons who have or
who claim to have any interest in or under the Plan. The Committee shall have
the exclusive power to select the employees to be granted awards under this
Plan, to determine the amount of any such award granted to each employee
selected, and to determine the time, or times, and conditions subject to which
any awards may become payable, including prorated awards for service which
commences subsequent to or terminates prior to the end of any one-year
performance period. The Committee from time to time may adopt, amend, modify,
suspend or terminate rules, regulations, policies and practices in connection
with its administration of the Plan.
     3. Certain Definitions. The following terms shall have the meanings set
forth below:
A. “Accounts” shall mean a participant’s Stock Account and Interest Equivalent
Account.
B. “Board” shall mean the Board of Directors of the Corporation.

1



--------------------------------------------------------------------------------



 



C. “Change in Control of the Corporation” shall mean the first to occur of any
of the following events:
     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with any acquisition by any corporation
pursuant to a transaction that complies with clauses (A), (B) and (C) of
paragraph (iii) below; or
     (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on
December 8, 2003, constitute the Board of Directors of the Corporation (the
“Incumbent Board”) and any new director whose appointment or election by the
Board of Directors of the Corporation or nomination for election by the
Corporation’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on December 8, 2003 or whose appointment, election or nomination for election
was previously so approved or recommended. For purposes of the preceding
sentence, any director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation, shall
not be treated as a member of the Incumbent Board; or
     (iii) there is consummated a merger, reorganization, statutory share
exchange or consolidation or similar corporate transaction involving the
Corporation or any direct or indirect subsidiary of the Corporation, a sale or
other disposition of all or substantially all of the assets of the Corporation,
or the acquisition of assets or stock of another entity by the Corporation or
any of its subsidiaries (each a “Business Combination”), in each case unless,
immediately following such Business Combination, (A) the voting securities of
the Corporation outstanding immediately prior to such Business Combination (the
“Prior Voting Securities”) continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
of the Business Combination or any parent thereof) at least 50% of the combined
voting power of the securities of the Corporation or such surviving entity or
parent thereof outstanding immediately after such Business Combination, (B) no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation or the surviving entity of the Business Combination or any
parent thereof (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Corporation or its Affiliates)
representing 20% or more of the combined voting power of the securities of the
Corporation or surviving entity of the Business Combination or the parent
thereof, except to the extent that such ownership existed immediately prior to
the Business Combination and (C) at least a majority of the members of the board
of directors of the Corporation or the surviving entity of the Business
Combination or any parent thereof were members of the Incumbent Board at the
time of the

2



--------------------------------------------------------------------------------



 



execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
     (iv) the shareholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.
Notwithstanding the foregoing, any disposition of all or substantially all of
the assets of the Corporation pursuant to a spinoff, splitup or similar
transaction (a “Spinoff”) shall not be treated as a Change in Control of the
Corporation if, immediately following the Spinoff, holders of the Prior Voting
Securities immediately prior to the Spinoff continue to beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding securities of both entities resulting from such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Prior Voting Securities; provided, that if another Business
Combination involving the Corporation occurs in connection with or following a
Spinoff, such Business Combination shall be analyzed separately for purposes of
determining whether a Change in Control of the Corporation has occurred.
“Affiliate” shall mean a corporation or entity which is not a Subsidiary and
which directly, or indirectly, through one or more intermediaries, controls, or
is controlled by, or is under common control with, the Corporation. For the
purposes of this definition, the terms “control,” “controls” and “controlled”
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a corporation or other entity,
whether through the ownership of voting securities, by contract, or otherwise.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its Subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.
“Subsidiary” shall mean a corporation or other entity, of which 50% or more of
the voting securities or other equity interests is owned directly, or indirectly
through one or more intermediaries, by the Corporation.
     D. “Code” shall mean the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



     E. “Committee” shall mean the Compensation Committee (or a subcommittee
thereof) of the Board, all of whose members shall be “outside directors” within
the contemplation of Section 162(m)(4)(C)(i) of the Code.
     F. “Corporation” shall mean Dana Corporation.
     G. “Grandfathered Benefit” means that portion of an Employee’s Deferred
Compensation Account under this Plan which had already been accrued by December
31, 2004 and was fully vested and not subject to a substantial risk of
forfeiture on that date.
     H. “Plan” shall mean the Dana Corporation Additional Compensation Plan, as
amended from time to time.
     I. “Retirement” shall mean the retirement of a participant pursuant to the
terms of the Dana Corporation Retirement Plan or any successor tax-qualified
retirement plan of the Corporation in which the participant participates.
     J. “Specified Employee” means any Employee of the Company who has been
determined to be a “key employee” of the Company, within the meaning of Code
section 416(i) (without regard to paragraph (5) thereof) as of the preceding
specified employee identification date, pursuant to the Company’s Policy on
Identifying Specified Employees adopted by the Compensation Committee of the
Company’s Board, as such Policy may be amended from time to time.
     K. “Stock” shall mean the common stock, par value $1 per share, of the
Corporation.
     L. “Unit” shall mean a bookkeeping unit equivalent to one share of Stock on
any given date having the value established pursuant to the provisions of
Section 6.
     M. “Year” shall mean the fiscal year of the Corporation.
     4. Participation. The Committee shall, not later than the 90th day of each
Year, approve a list of key employees of the Corporation, its subsidiaries and
its affiliates, who may participate in the additional compensation provided
under the Plan for such Year. This list shall be known as the Corporate Award
List. In addition, the Committee shall place each participant on the Corporate
Award List into one of the following categories: Short-Term Award Corporate
Group (which may be further divided into an A Group and a B Group), Short-Term
Award General Managers Group, or Special Situation Awards. These designations
shall be made at the Committee’s sole discretion, based on its determination of
which individuals are in the best position to fulfill the growth and
profitability objectives of the Corporation. Individuals selected for the
Corporate Award List shall be notified of their eligibility and their category
designation.

4



--------------------------------------------------------------------------------



 



     Upon the occurrence of a Change in Control of the Corporation prior to
January 1, 2006, all eligible participants who are named on the Corporate Award
List as of the date of the Change in Control of the Corporation and who are
employed by the Corporation or one of its subsidiaries as of such date shall be
entitled to receive a lump sum annual bonus payment as soon as practicable
following the Change in Control of the Corporation equal to the product of
(i) the greater of (x) the eligible participant’s award level for the Year as
established by the Committee pursuant to Section 5A. of the Plan and (y) the
eligible participant’s Short-Term Award calculated based on actual performance
through the date of the Change in Control of the Corporation (with performance
targets pro-rated for such period) and (ii) a fraction, the numerator of which
is the number of days in the Year prior to the date of the Change in Control of
the Corporation and the denominator of which is 365.
     During the portion of any Year in which a Change in Control of the
Corporation occurs that follows the date of such Change in Control of the
Corporation, eligible participants who are named on the Corporate Award List as
of the date of the Change in Control of the Corporation and who continue to be
employed by the Company or its subsidiaries shall be entitled to award levels,
performance targets and bonus opportunities which would provide them for the
Year in which the Change in Control of the Corporation occurs with aggregate
award levels and performance targets that are no less favorable than those
initially in effect for the Year in which the Change in Control of the
Corporation occurs (taking into account the payment made under the immediately
preceding paragraph).
     Notwithstanding anything in this Section 4 or Section 5 to the contrary,
for Years beginning on and after January 1, 2006, no further awards (either
Short-Term Awards or Special Situation Awards) shall be made to participants
under this Plan, and annual incentive awards for such Years shall instead be
payable to participants only under the terms of the Dana Corporation Annual
Incentive Plan.
     5. Short-Term and Special Situation Awards.
     A. Types of Awards. The amounts of awards to eligible participants shall be
determined by the Committee acting in its sole discretion. The Committee shall
have the discretion to make two types of awards to eligible participants under
the Plan.
     (i) Short-Term Awards. Short-Term Awards shall be based on the achievement
by the Corporation or its operating units of short-term business performance
goals established by the Committee for this purpose with respect to a particular
Year. The Committee shall have the discretion to establish different performance
goals and target performance levels for the Corporate Group, for the A and B
Groups within the Corporate Group, and for the General Managers Group. The
performance goals may be based upon the attainment of specified levels of
performance by the Corporation or its operating units under one or more of the
business criteria described in Section 5C on an absolute basis or relative to
the performance of other corporations.

5



--------------------------------------------------------------------------------



 



     The Committee shall also have the discretion to provide that a portion of
the Short-Term Award be based upon individual performance goals that are, for
any Covered Employee (as defined in Section 5C), established by the Committee,
and for other participants on the Corporate Award List, either established by
the Committee or mutually established by the participant and his supervisor. The
Committee shall have the discretion to utilize more than one business criteria
in a particular Year and to base Short-Term Awards on the maintenance of,
attainment of, growth in or limitation of loss in any particular business
criteria.
     (ii) Special Situation Awards. The Committee shall also have the authority
to make Special Situation Awards of additional compensation, in recognition of
special or unusual circumstances. Special Situation Awards shall be granted to
such persons, in such amounts, and based on such performance goals and business
criteria as the Committee, in its sole discretion, may determine.
     B. General Provisions. The Committee may also establish for each Short-Term
and Special Situation Award, a target performance level at which a designated
award would be earned and a range within which greater and lesser percentages of
the award would be earned (including a maximum and minimum percentage, which
need not be the same for the Short-Term and Special Situation Awards or for the
Corporate Group, for the A and B Groups within the Corporate Group, or for the
General Managers Group).
The performance objectives and target performance levels or ranges for the
respective Short-Term and Special Situation Awards under the Plan shall be
contained in the minutes of the Committee.
Subject to the limitations of the Section 5C, the Committee shall have the sole
discretion to increase or decrease an individual participant’s Short-Term or
Special Situation Award by a maximum of 20% of the award, in its consideration
of individual performance.
Short-Term and Special Situation Awards shall be payable in accordance with
Section 6, subject to any deferral elections made by participants in accordance
with Section 6. Notwithstanding the foregoing, effective as of January 1, 2005,
no participant shall be eligible to make deferral elections with respect to any
Short-Term Award or Special Situation Award under the Plan and all such awards
shall be payable to the participant in cash on or before February 28 of the Year
following the Year in respect of which they are earned.

6



--------------------------------------------------------------------------------



 



To the extent not inconsistent with the requirements of Section 162(m) of the
Code, the Committee may adjust, modify or amend the above business criteria,
either in establishing any performance goal or in determining the extent to
which any performance goal has been achieved. Without limiting the generality of
the foregoing, the Committee shall have the authority to make equitable
adjustments in the business criteria in recognition of unusual or non-recurring
events affecting the Corporation or its operating units, in response to changes
in applicable laws or regulations, or to account for items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles, or as the Committee determines to be
appropriate to reflect a true measurement of the profitability of the
Corporation or its operating units, as applicable, and to otherwise satisfy the
objectives of this Plan.
     C. Special Provisions for Covered Employees. Notwithstanding anything to
the contrary contained in this Section 5, (i) the performance goals (including
any individual performance goals) in respect of an award granted pursuant to
this Section 5 to any person on the Corporate Award List who the Committee
reasonably believes is likely to be a “covered employee” within the meaning of
Section 162(m)(3) of the Code for the particular year (“Covered Employee”),
shall be based on one or more of the following business criteria, selected by
the Committee (in each case, when applicable, as determined in accordance with
U.S. generally accepted accounting principles, except to the extent that the
Committee, in its discretion, determines otherwise at the time it establishes
the performance goals for the Year): earnings per share; stock price
appreciation; net income; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; revenues; market share; cost
reduction goals; return on equity; return on invested capital; return on assets;
total share return; return on sales; gross margin; operating income; cash flow;
debt reduction; working capital; new product launches; completion of joint
ventures, divestitures, acquisitions or other corporate transactions; new
business or expansion of customers or clients; productivity improvement; asset
utilization; disclosure controls and procedures; and internal controls over
financial reporting; (ii) in no event shall payment in respect of an award or
awards be made to a Covered Employee in an amount that exceeds $3,000,000 for
any Year; (iii) no award shall be paid to a Covered Employee prior to the
certification in writing by the Committee to the Board that the performance
goals established with respect to the award and any other material terms of the
award have been satisfied; and (iv) no discretionary upward adjustment or
Special Situation Award shall be made with respect to a Covered Employee. 6.
Establishment of Deferred Compensation Accounts. Each participant may elect to
defer any portion (or all) of a Short-Term Award or Special Situation Award that
he is entitled to receive by filing a written election with the Corporation
prior to January 1 of each Year with respect to which deferrals are to be made.
This deferral election shall be irrevocable, unless the participant experiences
a Severe Financial Emergency, as described in Section 13, and the Committee, in
its sole discretion, approves a change in the participant’s deferral election.
If the participant fails to make a timely election, the award earned by the
participant shall be paid in cash without deferral.

7



--------------------------------------------------------------------------------



 



     At the time a participant elects to defer such awards, he shall also
designate whether such deferred awards are to be credited to a Stock Account (as
described in Section 6A), to an Interest Equivalent Account (as described in
Section 6B), or to a combination of both Accounts. An election to have deferred
awards credited to a Stock Account and/or to an Interest Equivalent Account for
the initial Year for which an election is made shall continue in effect for
subsequent deferrals, until modified by a subsequent written election received
by the Corporation on or before January 1 of the Year with respect to which such
subsequent deferral is to be made. Notwithstanding the foregoing, effective as
of January 1, 2005, no deferral elections shall be permitted under the Plan and
the Committee shall have no discretion to approve changes to any participant’s
prior deferral election as a result of a Severe Financial Emergency as described
in the first paragraph of this Section 6
     A. Stock Account. The Corporation shall establish a Stock Account on its
books for each participant who elects to have all or a portion of his deferred
award credited to such Stock Account. There shall be credited to such
participant’s Stock Account a number of Units equal to the maximum number of
whole shares of Stock which could have been purchased with the amount of the
award so deferred, assuming a purchase price per share equal to the average of
the last reported daily sales prices for shares of such Stock on the NYSE
Composite Transactions (or, for periods after March 3, 2006, any other stock
exchange or trading system on which the Stock may be publicly traded at such
time) on each trading day during the preceding month of January. Any portion of
such deferred award which is not credited to the Stock Account of any
participant as whole Units shall be accrued as a dollar balance in such Account.
Any accrued dollar balance in a participant’s Stock Account (including cash
credited by reason of the payment of cash dividends as described in the next
paragraph) shall be converted as of March 15, June 15, September 15 and
December 15 into a number of Units equal to the maximum number of whole shares
of Stock which could be purchased with such accumulated balance, and the dollar
amount then credited to such Account shall be appropriately reduced. For
purposes of the preceding sentence, shares of Stock shall have a value equal to
the average of the last reported daily sales prices for shares of such Stock on
the NYSE Composite Transactions (or, for periods after March 3, 2006, any other
stock exchange or trading system on which the Stock may be publicly traded at
such time) on each trading day during the calendar month preceding the month in
which the conversion is made.
When cash dividends are declared and paid with respect to the Stock, the Stock
Account of each participant shall be credited as of the dividend payment date
with an amount equal to the cash which would have been paid if each Unit in such
Account, as of the dividend record date, had been one share of Stock outstanding
on such date.
If the Corporation increases or decreases the number of shares of its
outstanding Stock as a result of a stock dividend, stock split or stock
combination, or if, as a result of any other event or transaction, the Committee
determines that it is equitable to do so, a corresponding proportionate
adjustment shall be made in the number of Units then credited to each
participant’s Stock Account.

8



--------------------------------------------------------------------------------



 



In the event of a distribution of, or with respect to, the Stock payable in
securities (of the Corporation or of any other issuer) or in property other than
securities (which may consist partly of cash), or a reclassification of or
recapitalization affecting the Stock, then, on the effective date of such
distribution, reclassification or recapitalization, the Units then credited to
the Stock Account of each participant shall be changed into a number of Units
equal to the number of whole shares of Stock, if any, which would have resulted
from such distribution, reclassification or recapitalization, and the dollar
amount then credited to such Stock Account shall be increased by the value, if
any, computed as provided below, of any securities and/or other property and/or
cash which would have been distributed or paid, as if each Unit in such Account,
as of such effective date or any applicable record date relating thereto, had
been one share of Stock. The value of the securities and/or other property, for
purposes of the foregoing, shall be determined as of the effective date of such
distribution, reclassification or recapitalization on the basis of the reported
sale prices or bid and asked prices of any such securities for which a trading
market (on a current or when-issued or when-distributed basis) exists, or on any
other basis reasonably adopted by the Committee with respect to any other such
securities and/or property, in each case as determined in good faith by the
Committee.
.
Each participant may convert, in any percentage increment or dollar amount, any
and all of the Units credited to his Stock Account into an equivalent dollar
balance in his Interest Equivalent Account. These election(s) can be made at any
time within the five-year period following the participant’s Retirement or
termination of service, and shall be effective on the day the election is
received by the Corporation. Any election made under this paragraph shall be
given in writing to the Chief Financial Officer of the Corporation. For
valuation purposes, each Unit so converted shall have a deemed value equal to
the average of the last reported daily sales prices for shares of the
Corporation’s Stock on the NYSE Composite Transactions (or, for periods after
March 3, 2006, any other stock exchange or trading system on which the Stock may
be publicly traded at such time) on each trading day during the last full
calendar month preceding the effective date of conversion, and the Units
credited to such Stock Account shall be reduced by the number of Units so
converted.
In the event a participant dies prior to the latest date on which he could have
made an election to convert Units into Interest Equivalent amounts, as provided
above, without having made such an election, his designated beneficiary or
estate, as the case may be, shall be permitted to make one election within the
same period during which the election would have been available to the
participant had he lived. Units which the designated beneficiary or estate elect
to convert shall be valued according to the formula described in this
Section 6A.
     B. Interest Equivalent Account. The Corporation shall establish an Interest
Equivalent Account on its books for each participant who elects to have all or a
portion of his deferred award (or his Units pursuant to Section 6A) credited to
such Interest Equivalent Account. Notwithstanding anything else in this
Section 6B to the contrary,

9



--------------------------------------------------------------------------------



 



a participant may elect to credit up to 100% of the amount of any deferred award
to his Interest Equivalent Account, provided that the participant has met or
exceeded his Stock ownership target, if any, as established by the Committee. If
the participant has not met his Stock ownership target, the participant may only
elect to credit up to 50% of the amount of his deferred award to an Interest
Equivalent Account.
Any accrued dollar balance in such Account shall be credited four times each
Year, effective March 31, June 30, September 30 and December 31, with amounts
equivalent to interest. Amounts credited to a participant’s Interest Equivalent
Account, including amounts equivalent to interest, shall continue to accrue
amounts equivalent to interest until distributed in accordance with Section 7.
The rate of interest credited to funds allocated to a participant’s Interest
Equivalent Account during any given Year shall be the quoted and published
interest rate for prime commercial loans by JP Morgan Chase Bank, or its
successor, on the last business day of the immediately preceding Year.
     C. Cash Payment. That portion, if any, of the amounts of any Short-Term
Award or Special Situation Award that a participant has elected not to defer
under Section 6A or 6B, shall be paid to the participant in cash on or before
February 28 of the Year following the Year in respect of which such awards are
made.
     In the event of a Change in Control of the Corporation, the value of each
participant’s Stock Account shall be deemed to be equal to the dollar amount
then credited to that Account, plus the value of the Units therein as provided
below, and the value of his Interest Equivalent Account shall be deemed to be
equal to the dollar amount then credited to that Account. For purposes of the
foregoing, the value of the Units credited to a participant’s Stock Account
shall be deemed to be the higher of (a) the average of the reported closing
prices of the Stock, as reported on the NYSE Composite Transactions (or, for
periods after March 3, 2006, any other stock exchange or trading system on which
the Stock may be publicly traded at such time), for the last trading day prior
to the effective date of such Change in Control of the Corporation, and for the
last trading day of each of the two preceding thirty-day periods, and (b) an
amount equal to the highest per share consideration paid for the Stock acquired
in the transaction constituting the Change in Control of the Corporation.
Anything in this Section 6 or elsewhere in this Plan to the contrary
notwithstanding, in the event of a Change in Control of the Corporation, there
shall promptly be paid to each participant, who had deferred awards under the
Plan, a lump sum cash amount equal to the full balance then standing to his
credit in his Stock Account and in his Interest Equivalent Account; provided
that, effective on and after January 1, 2005, such lump sum distribution shall
be limited to the Grandfathered Benefit unless the Change in Control also
qualifies as a Change in Control Event as provided in Section 18C below. For
purposes of the prior sentence, the value of each participant’s Stock Account
and Interest Equivalent Account shall be determined in the manner set forth
above in this paragraph.
     No interest in any undistributed Stock Account or Interest Equivalent
Account amount shall be transferable or assignable by any participant, and any
purported transfer or assignment of any such interest, and any purported
garnishment or attachment, lien on

10



--------------------------------------------------------------------------------



 



or pledge of any such interest, made or created by any participant, shall be
void and of no force or effect as against the Corporation. Any payment due under
this Plan shall not in any manner be subject to the debts or liabilities of any
participant or beneficiary. Units credited to Stock Accounts are equivalent to
shares of the Stock for bookkeeping purposes only, and have no voting rights,
and shall not be converted to, or considered to be, actual shares of Stock for
any reason.
     No person shall, by virtue of his participation in this Plan, have or
acquire any interest whatsoever in any property or assets of the Corporation or
in any share of Stock, or have or acquire any rights whatsoever as a shareholder
of the Corporation. The Plan at all times shall be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Corporation for payment of any distributions hereunder. The right of a
participant (or his designated beneficiary or estate) to receive a distribution
hereunder shall be an unsecured claim against the general assets of the
Corporation, and neither the participant nor his beneficiary or estate shall
have any rights in or against any specific assets of the Corporation.
     Upon a participant’s death, termination of employment, or Retirement,
amounts held in his Accounts shall be distributed in accordance with the
provisions of Section 7.
     7. Distributions to Participants. Effective January 1, 2004, under
procedures prescribed by the Committee, and for distributions made on or after
November 1, 2007, subject to the additional terms and conditions set forth in
Sections 17 and 18 below, a participant shall elect to receive payments of any
deferred awards pursuant to a distribution schedule specifying:
(i)   that distributions be made to the participant out of his Accounts in a
specified number of annual installments (not exceeding 15), with the first
distribution to be made either (a) in the month following Retirement or
termination of employment (other than by reason of death or voluntary
termination of employment prior to Retirement, which in each case shall be
treated in accordance with the provisions of the third and fourth paragraphs of
this Section 7) or (b) in January of the first, second or third year following
Retirement or such termination of employment (all subsequent distributions shall
be made in January), provided that for distributions to be made on or after
January 1, 2005, if the participant is a Specified Employee, the distribution of
that portion (if any) of the participant’s Accounts which exceeds the
participant’s Grandfathered Benefit shall not be paid until at least 6 months
after the date of the participant’s separation from employment with the
Corporation, as provided in Section 18B below; and
(ii)   the proportion which each such installment shall bear to the dollar
amount or Units credited to his Accounts at the time of distribution of such
installment (subject to adjustment to the next higher whole Unit in the case of
distributions from the Stock Account).

11



--------------------------------------------------------------------------------



 



If a participant has failed to file an election specifying any other
distribution schedule, the distribution shall be paid in a cash lump sum.
Short-Term and Special Situation Awards which are made to participants after
their Retirement or such termination of employment shall be paid in an immediate
cash lump sum.
     Except as otherwise provided in this Plan, each distribution in respect of
a participant’s Accounts shall be made, in whole or in part, at the election of
the participant, in shares of Stock, in cash, or in a combination of Stock and
cash. Subject to the last sentence of this paragraph, to the extent that payment
is to be made in Stock, the number of shares of such Stock to be distributed in
respect of the participant’s Interest Equivalent Account shall equal the maximum
number of whole shares of Stock which could have been purchased with the
Interest Equivalent Account amount being distributed, assuming a purchase price
per share of Stock equal to the average of the last reported daily sales prices
for shares of such Stock on the NYSE Composite Transactions (or, for periods
after March 3, 2006, any other stock exchange or trading system on which the
Stock may be publicly traded at such time) on each trading day during the
calendar month preceding the month of making such payment. Any distribution in
respect of Units from a participant’s Stock Account shall be made on the basis
of one share of Stock for each Unit being distributed. Any dollar balance in a
participant’s Stock Account at the time of each distribution shall be carried
forward until the final distribution. In the event that a participant has not
filed a distribution election as of the time of distribution or the Committee
determines in its discretion that a participant’s election is invalid for any
reason, the distribution of the participant’s Stock Account and Interest
Equivalent Account shall be made solely in cash. The value of each Unit in
respect of which a distribution is made shall be determined in accordance with
this Section 7.
     In the event that a participant’s employment with the Corporation is either
voluntarily or involuntarily terminated prior to Retirement, the entire balance
credited to his Accounts shall be distributed to the participant or his
designated beneficiary in an immediate cash lump sum, provided that for
distributions to be made on or after January 1, 2005, if the participant is a
Specified Employee, the distribution of that portion (if any) of the
participant’s Accounts which exceeds the participant’s Grandfathered Benefit
shall not be paid until at least 6 months after the date of the participant’s
separation from employment with the Corporation, as provided in Section 18B
below The value of each Unit in respect of which a distribution is made shall be
determined in accordance with this Section 7.
     In the event of the death of a participant either during his employment
with the Corporation or after Retirement, the amount then credited to his
Accounts shall be paid in an immediate cash lump sum to the participant’s
designated beneficiary, or to the participant’s estate in the event that the
designated beneficiary fails to survive the participant or there is no
designated beneficiary.
     If any distribution in respect of a participant’s Accounts is to be made in
cash, the value of each Unit being distributed from his Stock Account shall be
assumed, for

12



--------------------------------------------------------------------------------



 



purposes of such distribution, to be equal to the average of the last reported
daily sales prices for shares of the Stock on the NYSE Composite Transactions
(or, for periods after March 3, 2006, any other stock exchange or trading system
on which the Stock may be publicly traded at such time) on each trading day
during the calendar month preceding the month of making such distribution. A
cash distribution may also be made from a participant’s Interest Equivalent
Account, in which case a corresponding reduction in the balance of that Account
shall be made.
     If any distribution is made in shares of Stock, the Corporation shall take
all necessary action to comply with or secure an exemption from the registration
requirements of the Securities Act of 1933, and the listing requirements of the
New York Stock Exchange and any other securities exchange on which the Stock may
then be listed; provided that the Corporation may (i) delay the making of any
such distribution in shares of its Stock for such period as it may deem
necessary or advisable to effect compliance with the requirements above referred
to, and (ii) require, as a condition precedent to the delivery of the
certificate(s) representing such shares, that any recipient thereof execute and
deliver such representations, agreements and/or covenants in favor of the
Corporation with respect to the holding and/or disposition of such shares, and
such consent to the mechanics for enforcement of such representations,
agreements and/or covenants, as the Committee may deem necessary or advisable in
order to comply with or obtain exemption from any of the requirements above
referred to.
     All distributions under the Plan shall be made to the participant, except
that in the event of the death of a participant, distributions shall be made to
such person or persons as the participant shall have designated by written
notice to the Committee prior to his death. In the event the designated
beneficiary fails to survive the participant, or if the participant fails to
designate a beneficiary in writing, the Committee shall distribute the balance
in the participant’s Accounts to the estate of such deceased participant.
     The Corporation shall have the right to deduct from any deferral to be made
or any distribution to be paid under the Plan any federal, state or local income
and employment taxes that it is required by law to withhold.
     Nothing contained in the Plan nor any action taken by the Corporation or by
the Committee in connection with the Plan, shall confer upon any participant any
right to continue in the employ of the Corporation or constitute any contract or
agreement of employment or interfere in any way with the right of the
Corporation to terminate or change the conditions of the participant’s
employment.
     8. Amendment and Termination. While it is contemplated that the additional
compensation described in this Plan shall be provided each Year, the Board shall
have the right at any time, and from time to time, to modify, amend, suspend or
terminate the Plan; provided, however, that: (i) no such action on its part
shall adversely alter the rights of the participants or their beneficiaries or
estates without the consent of such participants, beneficiaries or estates as to
any additional compensation earned or deferred prior to such modification,
amendment, suspension or termination of the Plan; (ii) no amendment that

13



--------------------------------------------------------------------------------



 



requires the approval of the shareholders of the Corporation in order for the
Plan to comply with Section 162(m) of the Code or other applicable law or
applicable stock exchange requirements shall be effective unless approved by the
requisite vote of the shareholders of the Corporation; and (iii) the Plan shall
not be amended in anticipation of or in conjunction with the occurrence of a
Change in Control of the Corporation or at any time following a Change in
Control of the Corporation in any manner that would adversely affect the rights
of eligible participants under the Plan.
     No amendment or termination of this Plan shall impair or diminish the
obligations of the Company to any eligible participants or the rights of any
eligible participants under the Plan under any notices or agreements previously
issued pursuant to the Plan.
     9. Information. Each person entitled to receive a payment under this Plan,
whether a participant, a duly designated beneficiary of a participant, a
participant’s estate or otherwise, shall provide the Committee with such
information as it may from time to time deem necessary or in its best interests
in administering the Plan. Any such person shall also furnish the Committee with
such documents, evidence, data or other information as the Committee may from
time to time deem necessary or advisable.
     10. Governing Law. The Plan shall be construed, administered and governed
in all respects under and by the applicable internal laws of the State of Ohio,
without giving effect to the principles of conflicts of laws thereof.
     11. Interpretation. The Plan is designed and intended to comply, to the
extent applicable, with Section 162(m) of the Code, and all provisions hereof
shall be construed in a manner to so comply.
     12. Distributions Upon IRS Determination. In the event that the Internal
Revenue Service or a court determines that amounts deferred under the Plan are
taxable to any participant prior to distribution of such amounts, whether due to
the administration, operation or any provision of the Plan or otherwise, the
Committee shall have the discretion to cause such taxable amounts to be
distributed to such participant during the Year in which such amounts are
taxable or during any Year thereafter.
     13. Severe Financial Emergency. [Section 13 was intentionally deleted by
First Amendment adopted on December 1, 2005].
     14. Shares Authorized for Issuance Under the Plan. The total number of
shares of Stock authorized for issuance under the Plan is 404,733 shares, as
authorized by shareholders at the Corporation’s 2000 Annual Meeting. Such number
of shares is subject to equitable adjustment in the event of a stock dividend,
stock split, recapitalization, reorganization, merger, consolidation,
liquidation, combination or exchange of stock, or a similar event affecting the
Stock. At such time as shares of Stock (but not cash) are distributed to or in
respect of participants under the Plan, the number of shares available for
future issuance shall be decreased accordingly.

14



--------------------------------------------------------------------------------



 



     15. Effective Date. The Dana Corporation Additional Compensation Plan, as
amended and restated, shall be effective as of November 1, 2007. The rights of
any individual who retired under a prior version of the Plan shall be governed
by the terms of the Plan in effect at the time of such Retirement.
     16. Termination of Deferrals Subject to Section 409A of the Code. Effective
as of January 1, 2005, no participant shall be entitled to defer the payment of
an award earned under the Plan pursuant to the procedures set forth in
Sections 6 and 7, and any such award that is earned in 2005 or in any subsequent
Year under the Plan shall be paid to the participant pursuant to the provisions
of Section 5.B. Accordingly, pursuant to transition relief provided by Q&A 20 of
Internal Revenue Service Notice 2005-1 (the “Notice”), (i) all deferral
elections in respect of awards earned in 2005 are revoked as of January 1, 2005,
and (ii) the Committee shall permit participants to cancel the deferral of all
previously deferred amounts subject to Section 409A of the Code (resulting in a
partial termination of participation in the Plan as permitted by the Notice) by
written notice delivered to the Committee, which cancellation shall be
irrevocable. A participant who has cancelled deferral of his previously deferred
amounts under the Plan pursuant to this Section 16 shall receive a distribution
of the deferred amounts credited to his accounts under the Plan in a lump sum no
later than December 31, 2005.
     17. Impact of Bankruptcy Reorganization. Effective on and after March 3,
2006, no benefits shall be paid to any participant under this Plan except to the
extent that payment of such benefit (a) has been expressly approved by the U.S.
Bankruptcy Court or (b) is permitted by the terms of the Corporation’s Plan of
Reorganization. To the extent a participant would otherwise have been entitled
to receive a benefit payment under this Plan during 2006 or 2007, but the
Corporation was not able to complete such payment by reason of the restrictions
on payment of unsecured claims imposed on the Corporation as a result of its
bankruptcy filing, the participant shall be entitled to receive a payment from
the Corporation in settlement of any and all claims the participant may have
with respect to such benefit, at the time and in the manner prescribed by the
terms of the Plan of Reorganization confirmed by the U.S. Bankruptcy Court.
     18. Additional Restrictions on Distributions Pursuant to Code Section 409A.
Effective on and after November 1, 2007, any distribution of a participant’s
Deferred Compensation Account under this Plan (other than Grandfathered Benefits
to the extent described in Subsection 18E below) shall be subject to the
additional restrictions imposed pursuant to Code Section 409A set forth in the
following Subsections 18A, B, C and D.
     A. Restriction on In-Service Distributions. No benefits payable with
respect to a participant’s Deferred Compensation Account under this Plan shall
be distributed earlier than
     (i) the date of the participant’s separation from service with the
Corporation [as this term may be defined in Section 409A(a)(2)(A)(i) of the Code
and regulations promulgated thereunder],

15



--------------------------------------------------------------------------------



 



     (ii) the date of the Employee’s death, or
     (iii) a specified date upon which a distribution is payable pursuant to
Section 19 and an election filed by the participant pursuant to that Section 19;
     (iv) a Change in Control, but only to the extent provided in Subsection 18C
below and regulations under Section 409A of the Code.
     B. Additional Restriction on Distributions to Specified Employees.
Notwithstanding Section 7 above, on or after November 1, 2007, if at the time a
distribution of a Deferred Compensation Account would otherwise be payable to a
participant under this Plan, the participant is a “Specified Employee” [as
defined in Section 3J above], the distribution of the participant’s Deferred
Compensation Account may not be made until six months after the date of the
participant’s separation from service with the Company [as that term may be
defined in Section 409A(a)(2)(A)(i) of the Code and regulations promulgated
thereunder], or, if earlier the date of death of the participant Any payments
not made to the participant during the six-month period shall be made to the
participant six months and one day after the date of the participant’s
separation from service with the Corporation (or as soon thereafter as may be
reasonably practical). This Subsection 18B shall remain in effect only for
periods in which the Stock of the Corporation is publicly traded on an
established securities market.
     C. Payments on a Change of Control. If a Change in Control occurs on and
after January 1, 2005, the immediate lump sum benefit payable to an participant
pursuant to Section 6 above shall be limited to the participant’s Grandfathered
Benefit (if any) except to the extent that such Change in Control also satisfies
the requirements for a Change in Control Event, as defined in Treasury
Regulation 1.409A-3(i)(5), with respect to the participant.
     D. Restrictions on Subsequent Elections. Except as provided in Section 19
of this Plan, any request or election to change the form in which the balance
credited to a participant’s Deferred Compensation Account under this Plan is
distributed filed with the Corporation on or after November 1, 2007 shall be
given effect only if it satisfies the following conditions:
     (i) such request or election may not take effect until at least 12 months
after the date on which the election is filed with the Corporation pursuant to
Section 7 above; and
     (ii) in the case of any request or election to change the timing of a
distribution of a Deferred Compensation Account from this Plan (other than a
benefit payable as result of the participant’s death), the first payment made
pursuant to such an election may not be made prior to the end of the period of
5 years from the date such payment would otherwise have been made.

16



--------------------------------------------------------------------------------



 



     E. Grandfathered Benefits. Effective for periods prior to November 1, 2007,
the restrictions imposed by this Section 18 shall not apply to that portion, if
any, of the distribution payable to a participant under this Plan that does not
exceed the participant’s Grandfathered Benefit, provided that effective on and
after November 1, 2007, the participant’s entire benefit under the Plan
(including his Grandfathered Benefit) shall be subject to this Section 18 if the
Employee is eligible to file an election under Section 19 below.
     F. Interpretation. This Section 18 has been adopted only in order to comply
with the requirements added by Section 409A of the Code. This Section 18 shall
be interpreted and administered in a manner consistent with the requirements of
Code Section 409A, together with any regulations or other guidance which may be
published by the Treasury Department or Internal Revenue Service interpreting
such Section 409A. This Section 18 is not intended to restrict the operation of
this Plan in any manner not necessary to avoid adverse tax consequences under
such Section 409A of the Code.
     19. Special One-Time Election to Receive Lump Sum Payouts Pursuant to
Chapter 11 Plan. Notwithstanding anything else in this Plan to the contrary, any
participant who has an undistributed Deferred Compensation Account under this
Plan as of November 1, 2007 and would not otherwise be entitled to receive a
distribution under this Plan at any time during 2006 or 2007 prior to that date
shall be entitled to elect, by filing a written election with the Vice President
Human Resources of the Company before December 31, 2007, to receive a payment of
his or her entire Deferred Compensation Account under this Plan during 2008 (but
not before the date on which the Chapter 11 Plan of Reorganization for the
Company confirmed by the U.S. Bankruptcy Court takes effect) regardless of
whether the participant has terminated active employment with the Corporation
(or its successor) prior to the date of payment. This payment shall be equal to
the lesser of
     (i) the amount of the distribution that would otherwise be payable to the
participant under Section 7 of this Plan were the participant’s employment with
the Company to be terminated on November 1, 2007, or

17



--------------------------------------------------------------------------------



 



     (ii) the amount payable with respect to the Employee’s claim for benefits
under this Plan pursuant to the terms of the Company’s Plan of Reorganization.
This amount shall be paid in a lump sum payment (or series of lump sum payments
to be completed during 2008) consisting of such payments of cash or stock as may
be provided for similar unsecured claims in the terms of the Plan of
Reorganization confirmed by the U.S. Bankruptcy Court. Pursuant to IRS Notice
2005-1, Q&A-19(c) and IRS Notice 2006-79, any such election by the participant
will not be treated as a change in the form and timing of a payment subject to
Section 18D of this Plan and Code Section 409A(a)(4), provided that, the
Participant files the election no later than December 31, 2007. With respect to
a new election to change the time and form of payment made on or after
January 1, 2007 and on or before December 31, 2007, the new payment election
shall apply only to amounts that would not otherwise be payable in 2007.
          IN WITNESS WHEREOF, Dana Corporation has executed this amended and
restated Plan as of this 13th day of November, 2007.

            DANA CORPORATION
      By:    /s/ R B Priory                    

     
 
/s/ V P Boyd
   
 
 Witness
   

18